DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 9/10/2021.
Claims 21-34 and 41-46 are pending. Claims 1-20 and 35-40 are cancelled. Claim 21 is currently amended. Claims 21, 29 and 41 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 9/10/2021, with respect to Prior Art Rejections, as indicated in line numbers 1-4 of the office action mailed 7/14/2021, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the second sidewalls" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “second sidewalls” in line 14 of the claim, however "the second sidewalls" element was already introduced earlier in line 12 of the claim, and thereby it is unclear whether the “second sidewalls” in line 14 of the claim is directed to that same element and therefore should be properly amended to "the second sidewalls" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Note the dependent claims 22-28 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
Claims 21-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 21 (which claims 22-28 depend from), the prior art of record including Toyoda and/or Choi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first metal pillar and the second metal pillar each include a first metal layer disposed over a second metal layer, the first metal layer physically contacts a top surface of the 
Claims 29-34 and 41-46 are allowed.
Regarding independent claim 29, the claim is allowed for reasons as previously indicated in line number 6 of the office action mailed on 3/9/2021. 
Claims 30-34 are allowed as being dependent on allowed claim 29.
Regarding independent claim 41, the claim is allowed for reasons as previously indicated in line number 5 of the office action mailed on 7/14/2021.
Claims 42-46 are allowed as being dependent on allowed claim 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895